             Case 7:19-cv-08175-CS Document 49 Filed 11/19/20 Page 1 of 13




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
ZEV OSTREICHER,

                                            Plaintiff,
                                                                 OPINION & ORDER
        - against -
                                                                 No. 19-CV-8175 (CS)
CHASE BANK USA, N.A.,

                                             Defendant.
-------------------------------------------------------------x

Appearances:

Kenneth Willard
Stein Saks, PLLC
Hackensack, New Jersey
Counsel for Plaintiff

Christopher B. Turcotte
The Law Office of Christopher B. Turcotte, P.C.
New York, New York
Counsel for Defendant

Seibel, J.

        Before the Court is the motion for summary judgment of Defendant Chase Bank USA,

N.A. (“Chase”). (Doc. 31.) For the following reasons, the motion is GRANTED.

I.      BACKGROUND

        The following facts are based on the parties’ Local Civil Rule 56.1 Statements,

responsive 56.1 Statements, and supporting materials, and are undisputed except as noted. 1


        1
          Plaintiff’s responsive 56.1 Statement includes additional facts that he contends are
undisputed. (Doc. 42-1 (“P’s 56.1 Resp.”).) But such a statement is not permitted under Local
Rule 56.1. That Rule allows for a counterstatement of “additional material facts as to which it is
contended that there exists a genuine issue to be tried.” Local Civ. R. 56.1(b). There is no
provision for a responsive 56.1 Statement to include additional facts that are not in dispute but
that a party opposing summary judgment simply thinks are important; any additional facts should
be confined to material facts in dispute.
            Case 7:19-cv-08175-CS Document 49 Filed 11/19/20 Page 2 of 13




        Plaintiff Zev Ostreicher opened two Chase credit card accounts in 2012 and two

additional ones in 2015. (P’s 56.1 Resp. ¶¶ 1-2.) By 2017, all four were in delinquency status,

and Chase eventually charged off the account balances – which totaled over $33,000 – as bad

debt. (Id. ¶¶ 3-4.)

        In March 2019, Plaintiff sent a letter to Experian Information Solutions, Inc. (“Experian”)

disputing the accuracy of the Chase credit card balances listed on his credit report. (Id. ¶ 5.)

Two weeks later, Experian sent an Automated Consumer Dispute Verification (“ACDV”) form

to Chase concerning Plaintiff’s dispute. 2 In response, Chase conducted an investigation and

confirmed that Plaintiff’s balance and past due amounts were correct. (Id. ¶ 7.) On Plaintiff’s

Experian credit report, all four entries for Plaintiff’s Chase accounts contain the following

notation under “Status”: “Account charged off. [Balance] written off. [Balance] past due as of

Mar 2019,” with balances of $15,052, $486, $6,031, and $11,545, respectively. (Doc. 32

(“Turcotte Decl.”) Ex. E at OST-000009-14.) The monthly payment listed for all four accounts

is $0. (Id.)




        2
          According to Chase, it received an ACDV from Experian regarding only one of
Plaintiff’s accounts. (Doc. 34 (“D’s 56.1 Stmt.”) ¶¶ 6, 9.) Plaintiff contends that “Chase
received multiple ACDV’s from Experian with regard to all four of Plaintiff’s Chase accounts
over different time periods.” (P’s 56.1 Resp. ¶ 9.) But the documents Plaintiff cites show that
the ACDVs that Chase received regarding Plaintiff’s other accounts were sent by other credit
reporting bureaus (TransUnion and Equifax) – not Experian. (See Doc. 45 (“Rivera Suppl.
Decl.”) Exs. 4-7.) (These exhibits, along with several others, (see Doc. 33 (“Rivera Decl.”)
Exs. 1-3), were filed under seal because they contain Plaintiff’s private or confidential financial
information and details about Chase’s software, record-keeping and operations procedures, and
coding that are proprietary, commercially sensitive, and confidential, (see Docs. 37, 47).)
Regardless, whether Chase received an ACDV from Experian regarding all of Plaintiff’s
accounts is not material to the outcome of the instant motion.


                                                      2
           Case 7:19-cv-08175-CS Document 49 Filed 11/19/20 Page 3 of 13




       Plaintiff filed suit against Chase and Experian on September 2, 2019, alleging violations

of the Fair Credit Reporting Act (“FCRA”). (Doc. 1 (“Compl.”).) 3 According to the Complaint,

the information furnished by Chase and published by Experian is inaccurate because “the

Experian report lists all four of the Chase accounts with the full balance written off, yet still

owed by the Plaintiff. Once the balance has been written off it can no longer be past due and

owed by the Plaintiff.” (Id. ¶ 13.) Plaintiff alleges that Chase violated the FCRA by willfully or

negligently failing to conduct a reasonable investigation and continuing to report false and

inaccurate adverse information regarding his account. (Id. ¶¶ 17, 21, 37-46, 47-58.) He also

alleges that “Chase failed to mark the accounts as disputed despite receiving notice of the

Plaintiff’s disputes.” (Id. ¶ 18; accord ¶¶ 43, 55.)

       At the close of discovery, Chase filed a pre-motion letter in anticipation of its motion for

summary judgment. (Doc. 28.) Plaintiff filed a response letter, (Doc. 30), the Court held a pre-

motion conference, (Minute Entry dated June 23, 2020), and the instant motion followed.

II.    LEGAL STANDARDS

               Summary Judgment

       Summary judgment is appropriate when “the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed.

R. Civ. P. 56(a). “[T]he dispute about a material fact is ‘genuine’ . . . if the evidence is such that

a reasonable jury could return a verdict for the nonmoving party.” Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 248 (1986). A fact is “material” if it “might affect the outcome of the suit

under the governing law . . . . Factual disputes that are irrelevant or unnecessary will not be



       3
        Plaintiff’s claims against Experian were dismissed with prejudice by joint stipulation.
(Doc. 40.)


                                                       3
          Case 7:19-cv-08175-CS Document 49 Filed 11/19/20 Page 4 of 13




counted.” Id. On a motion for summary judgment, “[t]he evidence of the non-movant is to be

believed, and all justifiable inferences are to be drawn in his favor.” Id. at 255.

        The movant bears the initial burden of demonstrating “the absence of a genuine issue of

material fact,” and, if satisfied, the burden then shifts to the non-movant to “present evidence

sufficient to satisfy every element of the claim.” Holcomb v. Iona Coll., 521 F.3d 130, 137 (2d

Cir. 2008). “The mere existence of a scintilla of evidence in support of the [non-movant’s]

position will be insufficient; there must be evidence on which the jury could reasonably find for

the [non-movant].” Anderson, 477 U.S. at 252. Moreover, the non-movant “must do more than

simply show that there is some metaphysical doubt as to the material facts,” Matsushita Elec.

Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986), and “may not rely on conclusory

allegations or unsubstantiated speculation,” Fujitsu Ltd. v. Fed. Express Corp., 247 F.3d 423,

428 (2d Cir. 2001) (internal quotation marks omitted).

        “A party asserting that a fact cannot be or is genuinely disputed must support the

assertion by . . . citing to particular parts of materials in the record, including depositions,

documents, electronically stored information, affidavits or declarations, stipulations . . .

admissions, interrogatory answers, or other materials . . . .” Fed. R. Civ. P. 56(c)(1). Where a

declaration is used to support or oppose the motion, it “must be made on personal knowledge, set

out facts that would be admissible in evidence, and show that the . . . declarant is competent to

testify on the matters stated.” Id. 56(c)(4); see Major League Baseball Props., Inc. v. Salvino,

Inc., 542 F.3d 290, 310 (2d Cir. 2008). In the event that “a party fails . . . to properly address

another party’s assertion of fact as required by Rule 56(c), the court may . . . consider the fact

undisputed for purposes of the motion” or “grant summary judgment if the motion and




                                                       4
          Case 7:19-cv-08175-CS Document 49 Filed 11/19/20 Page 5 of 13




supporting materials – including the facts considered undisputed – show that the movant is

entitled to it.” Fed. R. Civ. P. 56(e).

                FCRA

        “The FCRA places distinct obligations on three types of entities: consumer reporting

agencies, users of consumer reports, and furnishers of information to consumer reporting

agencies.” O’Diah v. New York City, No. 02-CV-274, 2002 WL 1941179, at *12 (S.D.N.Y.

Aug. 21, 2002). “Furnishers of information are entities that transmit, to credit reporting

agencies, information relating to debts owed by consumers.” Kane v. Guar. Residential Lending,

Inc., No. 04-CV-4847, 2005 WL 1153623, at *3 (E.D.N.Y. May 16, 2005). Here, there is no

dispute that Chase is a furnisher under the FCRA.

        The FCRA places two sets of obligations on furnishers. First, under 15 U.S.C.

§ 1681s-2(a), the FCRA imposes a duty to “provide accurate information” to consumer reporting

agencies. This obligation prohibits a furnisher from reporting information that it knows or has

reasonable cause to believe is inaccurate. See 15 U.S.C. § 1681s-2(a)(1)(A). It also prohibits a

furnisher from reporting information that is, in fact, inaccurate if the consumer has notified the

furnisher that the information is inaccurate. See id. § 1681s-2(a)(1)(B). In such instances, the

furnisher “may not furnish the information to any consumer reporting agency without notice that

such information is disputed by the consumer.” Id. § 1681s-2(a)(3). There is, however, no

private right of action to enforce violations of § 1681s-2(a). Longman v. Wachovia Bank, N.A.,

702 F.3d 148, 151 (2d Cir. 2012) (per curiam); Redhead v. Winston & Winston, PC., No. 01-CV-

11475, 2002 WL 31106934, at *4 (S.D.N.Y. Sept. 20, 2002) (collecting cases). Instead, the

FCRA provides that § 1681s-2(a) shall be enforced exclusively by government agencies and

officials. See 15 U.S.C. § 1681s-2(d).




                                                     5
          Case 7:19-cv-08175-CS Document 49 Filed 11/19/20 Page 6 of 13




       Second, under § 1681s-2(b), after the furnisher receives notice of a dispute with regard to

the completeness or accuracy of any information provided to a consumer reporting agency, the

furnisher must, among other things, (1) conduct an investigation with respect to the disputed

information, including a review of the information provided by the consumer reporting agency;

(2) report the results of the investigation to the consumer reporting agency; and (3) take

corrective steps if the information is inaccurate, incomplete, or impossible to verify. See 15

U.S.C. § 1681s-2(b)(1); Anthony v. GE Capital Retail Bank, 321 F. Supp. 3d 469, 477 (S.D.N.Y.

2017). For § 1681s-2(b) to apply, the notice of dispute must originate from a consumer reporting

agency. Howard v. Mun. Credit Union, No. 05-CV-7488, 2008 WL 782760, at *8 (S.D.N.Y.

Mar. 25, 2008) (collecting cases). Private plaintiffs may bring an action for willful or negligent

noncompliance with § 1681s-2(b). Neblett v. Chase Bank, No. 09-CV-10574, 2010 WL

3766762, at *5 (S.D.N.Y. Sept. 27, 2010); see 15 U.S.C. § 1681n (willful noncompliance); id.

§ 1681o (negligent noncompliance).

III.   DISCUSSION

       Chase argues that it is entitled to summary judgment on two grounds: First, it contends

that the furnished information is not inaccurate and therefore cannot give rise to liability under

the FCRA. (Doc. 35 (“D’s Mem.”) at 1, 10-14.) Second, it argues that Plaintiff cannot maintain

a cause of action against Chase for failing to mark his account as disputed. (Id. at 14-17.)

               Whether Chase Furnished Inaccurate Credit Information

       A prerequisite for any FCRA claim is that the challenged credit information is incomplete

or inaccurate. See Matheson v. Ocwen Fed. Bank FSB, No. 05-CV-2747, 2008 WL 11413560,

at *8 (E.D.N.Y. June 18, 2008), appeal dismissed, 367 F. App’x 193 (2d Cir. 2010) (summary

order). “‘[A] credit entry may be “inaccurate” within the meaning of the statute either because it




                                                     6
          Case 7:19-cv-08175-CS Document 49 Filed 11/19/20 Page 7 of 13




is patently incorrect, or because it is misleading in such a way and to such an extent that it can be

expected to adversely affect credit decisions.’” Fitzgerald v. Chase Home Fin., LLC, No. 10-

CV-4148, 2011 WL 9195046, at *10 (S.D.N.Y. Feb. 28, 2011) (quoting Sepulvado v. CSC

Credit Servs., Inc., 158 F.3d 890, 895 (5th Cir. 1998)).

       Here, Plaintiff does not dispute that a creditor charging off or writing off a debt is simply

an internal accounting action by which the creditor stops carrying the debt as a receivable

because the chances of collecting it are so low. (Doc. 42 (“P’s Opp.”) at 11-13); see In re

Anderson, 884 F.3d 382, 385 (2d Cir. 2018) (charged off debt “means the bank changed the

outstanding debt from a receivable to a loss in its own accounting books”); Charge Off, Black’s

Law Dictionary (11th ed. 2019) (defining “charge off” as “[t]o treat (an account receivable) as a

loss or expense because payment is unlikely”). Nor does Plaintiff dispute that charged off debt is

still owed by the debtor to the creditor. (P’s Opp. at 1-2, 11-13); see Hinkle v. Midland Credit

Mgmt., Inc., 827 F.3d 1295, 1297 (11th Cir. 2016) (“[C]harging off a debt does not diminish the

legal right of the original creditor to collect the full amount of the debt.”). Nor does Plaintiff

dispute the accuracy of the account balances that Chase furnished to Experian (which Plaintiff

describes as the “outstanding” balances). (P’s Opp. at 1-2, 5, 13 n.5.) Instead, he argues that

describing the balances as “past due” (as opposed to “outstanding”) is misleading because it

“suggests an ongoing monthly obligation that is inconsistent with the charged-off status.” (Id. at

2; accord id. at 5, 12-13, 15.) Plaintiff posits that this implication harms him because a future

lender, unaware that he had no monthly obligations on his four Chase accounts, would be less

likely to extend credit. (See Compl. ¶¶ 22, 44, 57; Doc. 21 at 15:19-16:24, 18:3-12.) Plaintiff’s

argument is unpersuasive for several reasons.




                                                      7
          Case 7:19-cv-08175-CS Document 49 Filed 11/19/20 Page 8 of 13




       First, “listing a past due balance for a charged off account [is] factually accurate and not

misleading” because “[a]t any moment,” Chase “could decide to collect the charged off debt and

seek the delinquent amount.” Artemov v. TransUnion, LLC, No. 20-CV-1892, 2020 WL

5211068, at *5 (E.D.N.Y. Sept. 1, 2020). Plaintiff’s argument to the contrary stems from an

implausible interpretation of the term “past due” as meaning something other than the amount

that is owed. But “past due” is synonymous with “delinquent,” see Delinquent, Black’s Law

Dictionary (11th ed. 2019), and simply means “late being paid,” Past Due, Merriam-Webster,

https://www.merriam-webster.com/dictionary/past%20due (last visited Nov. 19, 2020).

Accordingly, describing Plaintiff’s balances as “past due” is consistent with their charged-off

status, which “qualifies as a delinquency.” Artemov, 2020 WL 5211068, at *3; see Miss Jones

LLC v. Arcello, No. 17-CV-895, 2018 WL 1525800, at *2 n.1 (E.D.N.Y. Mar. 2, 2018) (“A

charged off or written off debt is a debt that has become seriously delinquent, and the lender has

given up on being paid.”) (internal quotation marks omitted), report and recommendation

adopted, 2018 WL 1525664 (E.D.N.Y. Mar. 28, 2018).

       The only authority that Plaintiff cites for the proposition that a “past due” balance

suggests an ongoing monthly obligation is an article that describes a “past due amount” as “the

amount you must pay to make your account current again.” (P’s Opp. at 11 (quoting Latoya

Irby, What Does It Mean to Be Past Due on an Account?, Balance (Sept. 23, 2020),

https://www.thebalance.com/what-does-it-mean-to-be-past-due-on-an-account-960739).) Not

only does Plaintiff provide no explanation for why this definition should be used over others,

see, e.g., Julia Kagan, Past Due, Investopedia (Jan. 14, 2020), https://www.investopedia.com/

terms/p/past-due.asp (“Past due refers to a payment that has not been made by its cutoff time at

the end of its due date.”), but he also ignores a portion of the article warning that if a debt




                                                       8
          Case 7:19-cv-08175-CS Document 49 Filed 11/19/20 Page 9 of 13




remains past due for long enough, a consumer will no longer have the option of making regular

monthly payments – which is precisely what happened with Plaintiff’s Chase accounts. See Irby,

supra (“At 180 days (or six months) past due, your credit card will be charged off. You won’t

have the option to catch up on the amount due balance and resume regular minimum payments.

Instead, you’ll only have the option to pay the balance in full.”). Consequently, Plaintiff’s own

source undermines his argument that “‘[p]ast due’ connotes a continuing obligation to make

monthly payments on an open account by virtue of the monthly delinquencies that have

accumulated and continue to be due on a rolling, monthly basis.” (P’s Opp. at 10-11.)

       Second, even if the Court were to adopt Plaintiff’s strained reading of “past due,” the

entries on Plaintiff’s credit report would not be misleading, because the monthly payment

amount listed for each account is $0, (Turcotte Decl. Ex. E at OST-000009-14), and “[a]ny

possible ‘confusion’ plaintiff alleges is dispelled by this unequivocal declaration,” Artemov,

2020 WL 5211068, at *5, see Thompson v. Equifax Info. Servs., LLC, 441 F. Supp. 3d 533, 550

(E.D. Mich. 2020) (determining that furnished information was not misleading when “reading

the trade line in context and as a whole”). In other words, even if it were plausible that “past

due” could “connote[]” an ongoing monthly obligation in some cases, (see P’s Opp. at 10),

Plaintiff’s is not one of them. No one could be misled into believing that the past-due balances

on Plaintiff’s Chase accounts suggest an ongoing monthly obligation when the monthly payment

on each account is listed as $0.

       As a result, the out-of-circuit cases that Plaintiff cites for support – Jackson v. Equifax

Info. Servs., LLC, No. 18-CV-271, 2019 WL 179570 (M.D. Ga. Jan. 11, 2019), and Foster v.

Santander Consumer USA, Inc., No. 18-CV-4146, 2019 WL 3490463 (N.D. Ga. May 29, 2019),

report and recommendation adopted, 2019 WL 8277254 (N.D. Ga. Oct. 15, 2019) – are




                                                     9
         Case 7:19-cv-08175-CS Document 49 Filed 11/19/20 Page 10 of 13




distinguishable. In both those cases, the plaintiffs alleged that their credit reports incorrectly

listed monthly payment amounts that the plaintiffs were not obligated to make because the

accounts had been charged off. See Jackson, 2019 WL 179570, at *1; Foster, 2019 WL

3490463, at *1. Consequently, it was plausible that the monthly payment trade line could

materially mislead prospective lenders about the nature of the plaintiffs’ obligations to make

payments on those accounts. See Jackson, 2019 WL 179570, at *4; Foster, 2019 WL 3490463,

at *11-12. By contrast, “[m]erely listing a past due balance – an undisputed legal obligation –

for a charged off account is quite different than incorrectly reporting a future monthly

responsibility when such requirement no longer exists.” Artemov, 2020 WL 5211068, at *5

(distinguishing Jackson). Here, where Plaintiff’s monthly payment obligations were accurately

reported, no such confusion is possible, and Plaintiff’s reliance on Jackson and Foster is

unavailing. In short, Chase here reported exactly what it should have: that Plaintiff had failed to

pay on four accounts (which a potential future creditor would want to know) but had no monthly

obligation on those accounts because Chase had written the accounts off (which Plaintiff would

want the potential creditor to know).

       Because there is no genuine dispute of material fact that Plaintiff’s Chase accounts were

accurately reported as charged off, written off, and past due, with monthly payment obligations

of $0, Plaintiff has failed to make the threshold showing that the challenged credit information is

incomplete or inaccurate. Accordingly, Chase is entitled to summary judgment on Plaintiff’s

claims that Chase violated the FCRA by inaccurately reporting Plaintiff’s account balances. See

Felts v. Wells Fargo Bank, N.A., 893 F.3d 1305, 1313 (11th Cir. 2018) (defendant entitled to

judgment as a matter of law where undisputed facts indicate plaintiff did not meet threshold

requirement of establishing that reported information was inaccurate or incomplete).




                                                      10
         Case 7:19-cv-08175-CS Document 49 Filed 11/19/20 Page 11 of 13




               Whether Chase Had an Obligation to Mark Plaintiff’s Account as Disputed

       In his Complaint, Plaintiff also alleges that Chase willfully or negligently violated the

FCRA by failing to mark his account as disputed. (Compl. ¶¶ 43, 55.) As this Court recently

explained – in a case involving the same lawyers as this one – there is no private cause of action

under 15 U.S.C. § 1681s-2(a)(3) for failing to mark an account as disputed. See Lichtman v.

Chase Bank USA, N.A., No. 18-CV-10960, 2020 WL 1989486, at *6 (S.D.N.Y. Apr. 27, 2020).

And, although several circuits have found that a plaintiff can state a cause of action under

§ 1681s-2(b) for failing to report an account as disputed, all “premise their holdings on the

plaintiff having a meritorious or bona fide dispute.” Id. at *7 (collecting cases).

       Here, no such meritorious or bona fide dispute exists. In Plaintiff’s dispute letter to

Experian, Plaintiff wrote that “the balance listed is incorrect” on his Chase credit card. (Turcotte

Decl. Ex. B.) Chase investigated and confirmed that the balance was correct. (P’s 56.1 Resp.

¶ 7.) Plaintiff even concedes that the balance was correct. (See P’s Opp. at 1, 13 n.5.) And, as

discussed above, it was not inaccurate to describe Plaintiff’s balance as past due. Thus, even if

the Second Circuit were to recognize a cause of action under § 1681s-2(b) for failing to report an

account as disputed, “[t]he Court is not persuaded that Chase’s failure . . . to report Plaintiff’s

account as disputed can be misleading by itself when Plaintiff has failed to show a genuine

dispute of material fact that the disputed information is inaccurate in the first place.” Lichtman,

2020 WL 1989486, at *7. Accordingly, Chase is entitled to summary judgment on Plaintiff’s

claims that it willfully or negligently violated the FCRA by failing to mark Plaintiff’s account as

disputed. See id. at *7-8; see also Rosenberg v. Equifax Info. Servs. LLC, No. 19-CV-42, 2020

WL 4253063, at *3 (D.N.J. July 16, 2020) (granting summary judgment for defendant where

plaintiff did not show an inaccuracy in her credit report).




                                                      11
         Case 7:19-cv-08175-CS Document 49 Filed 11/19/20 Page 12 of 13




                                                 ***

       In bringing this lawsuit, Plaintiff and his attorneys take the position that an individual

who has failed to pay on four credit cards, and at this moment owes the bank more than $33,000,

is entitled to money damages from that bank because the bank truthfully reported the amounts he

owed and that it had given up on ever collecting. That takes some nerve. The FCRA was

enacted to remedy real abuses in credit reporting, not for imaginative attorneys to advance

farfetched, if not absurd, interpretations of the statute on behalf of unharmed debtors. The statute

is a shield for debtors, not a sword for lawyers. As my colleagues in the Eastern District of New

York have observed in connection with similar remedial statutes that lawyers have attempted to

apply in ways Congress never imagined or intended, “remedial laws can themselves be abused

and perverted into money-making vehicles for individuals and lawyers.” Saunders v. NCO Fin.

Sys., Inc., 910 F. Supp. 2d 464, 465 (E.D.N.Y. 2012); see Saraci v. Convergent Outsourcing,

Inc., No. 18-CV-6505, 2019 WL 1062098, at *4 (E.D.N.Y. Mar. 6, 2019) (“Stretching the statute

to unreasonable lengths does no one any good except lawyers.”); Huebner v. Midland Credit

Mgmt., Inc., 85 F. Supp. 3d 672, 673 (E.D.N.Y. 2015) (“The majority of cases that I see under

the statute are brought by a handful of the same lawyers . . . [f]requently . . . on behalf of the

same debtor-plaintiffs . . . often brought for the non-salutary purpose of squeezing a nuisance

settlement and a pittance of attorneys’ fees out of a collection company, which it will often find

cheaper to pay than to litigate.”); Turner v. Asset Acceptance, LLC, 302 F. Supp. 2d 56, 59

(E.D.N.Y. 2004) (“Congress enacted the FDCPA in order to combat egregious abuses of debtors,

abuses that are real and troubling. It is almost as troubling, however, for an attorney to take

unreasonable advantage of Congress’s good intentions and the sound legislation it has enacted.”).




                                                      12
         Case 7:19-cv-08175-CS Document 49 Filed 11/19/20 Page 13 of 13




IV.    CONCLUSION

       For the reasons set forth above, Chase’s motion for summary judgment is GRANTED.

The Clerk of Court is respectfully directed to terminate the pending motion, (Doc. 31), enter

judgment for Chase Bank USA, N.A., and close the case.

SO ORDERED.

Dated: November 19, 2020
       White Plains, New York
                                                    ________________________________
                                                         CATHY SEIBEL, U.S.D.J.




                                                   13
